DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/19/21 has been considered and entered.  Claims 1-13,15-17 and 19-23 have been canceled.  Claims 14 and 18 remain active for prosecution thereof.

In light of the amendment filed 1/19/21, the 35 USC 112 rejections have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (2008/0311285)  in combination with Oshima et al. (2010/0209611) and Fukushi et al.(2004/0185258) further in combination with Alden et al. (8,049,333).
Hirai et al. (2008/0311285) teaches forming contact hole for wiring patterning whereby on a substrate (P), a conductive layer (W1) is formed and then a fluorinated layer (FL) is formed where the via hole is desired.  Next the (FL) layer is dried and then an insulation layer (claimed overcoat) is applied and finally the insulation layer (overcoat) is cured and the layer (FL) is removed to from a connection DP.  The insulation layer is curd by UV light being irradiated thereon [0135]-[0140].  The substrate an include polyimides which are known to be flexible [0081].
Hirai et al. (2008/0311285) fails to teach the repellant material to be UV curable silicone and the claimed surface energy of the material to be less than 100 mj/m2.
Oshima et al. (2010/0209611) teaches liquid silicone resins are known to be curable by UV and are repellant materials [0275].
Fukushi et al. (2004/0185258) teaches a similar multilayered structure whereby silicone based materials have a surface energy of not more than 45 mj/m2 [0038].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Hirai et al. (2008/0311285) multilayered structure to include a polymeric resin substrate and a silicone UV curable repellant coating having surface energy less than 100 mj/m2 as evidenced by Oshima et al. (2010/0209611) and Fukushi et al. (2004/0185258) with the expectation of achieving similar success, i.e. a multilayered interconnect structure.

Alden et al. (8,049,333) teaches using conductive nanowires for a conductive layer in a multilayered structure (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have substituted one know conductive material (particles) for another (nanowires) with the expectation of achieving similar success, i.e. a conductive layer.
Regarding claim 14, the drying of the wet ceramic would inherently meet the claimed curing step.  The de-wetting step is met by the formation of the discontinuous insulation layer leaving the area of the hydrophobic layer (FL).  The insulation layer (overcoat) is silent with respect to including conductive particulates and hence meets the claimed limitation as not having such.  
Regarding claim 18, the insulation layer including non-conductive particulates would be a matter of design choice as the insulation layer is not conductive and hence would only have non-conductive materials (including the claimed particulates if desired).

Response to Amendment
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.


The Examiner disagrees.  As detailed and noted in Hirai et al. (2008/0311285) teaches a conductive substrate (H) and a low surface energy FL(HF) and coating with liquid overcoat Zl(Z1) whereby the liquid overcoat ZL(Z1) “de-wets” and leaves the low surface energy with the liquid overcoating layer receding from the edges of the FL(HF) low surface energy layer and this remains in the structure.  This is the same as depicted in the instant invention whereby reference 24 is equivalent to FL(HF) and remains while layer 25A is equivalent to ZL(Z1) and is dewet from edges of the layer FL(HF).  The combination leaches the low surface energy to be a known repellant and would meet the claimed de-wetting step and this only occurs when the coating is initially applied thereto so as to repel the material and de-wet. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715